Citation Nr: 1618436	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO.  11-27 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for ulnar nerve entrapment of the right arm.

2.  Entitlement to an initial rating in excess of 20 percent for a deep, nonlinear scar on the right arm.

3.  Entitlement to a compensable rating for right hand and arm scar residuals.

4.  Entitlement to a rating in excess of 30 percent for right foot/ankle Achilles tendonitis with traction spurs and plantar heel spurs.

5.  Entitlement to a rating in excess of 20 percent for left foot/ankle Achilles tendonitis with traction spurs and plantar heel spurs.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Sorisio, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to December 1975.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the San Diego, California Department of Veterans Affairs (VA) Regional Office (RO) and an October 2009 rating decision of the Oakland, California RO.  The Veteran's claims file remains in the jurisdiction of the Oakland RO. 

Regarding the claims for increased ratings for scar residuals of the right hand and arm, the October 2009 rating decision continued a noncompensable rating for the disability.  In the course of the Veteran's appeal of that rating, a September 2015 rating decision awarded service connection for a deep, nonlinear scar on the right arm, evaluated as 20 percent disabling, effective December 11, 2005, and maintained a separate noncompensable rating for other right hand and arm scar residuals.  The Veteran has not expressed satisfaction with the separate rating assigned, and the rating is less than the maximum under the applicable criteria; therefore, the claim for an increased rating for right arm and hand scar residuals remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  The issues have been characterized to reflect the separately assigned ratings. 

A hearing was held before the undersigned in February 2016.  A transcript of the hearing is of record.  At the hearing, the Veteran waived initial RO consideration of evidence added to the file since the September 2015 supplemental statement of the case (SSOC).

The issues seeking increased ratings for left and right foot/ankle Achilles tendinitis are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's ulnar nerve entrapment of the right arm has been manifested by no more than incomplete moderate paralysis.

2.  The area of the deep, nonlinear scar of the right arm is 82 square centimeters; it has not been shown to be superficial, unstable, or painful.

3.  Other right hand and arm scar residuals are not unstable or painful, and do not limit function or cause any disabling effects.

4.  The collective impact of the Veteran's service-connected disabilities precludes him from securing and maintaining substantially gainful employment.

5.  The Veteran has schedular 100 percent ratings from May 7, 2014 to July 31, 2014 and from November 30, 2015.

CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent for ulnar nerve entrapment of the right arm have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes (DCs) 5228-5230, 4.124a, DC 8516 (2015).

2.  The criteria for an initial rating in excess of 20 percent for a deep, nonlinear scar of the right arm have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, DCs 7801-7805 (prior to and from October 23, 2008).

3.  The criteria for a compensable rating for right hand and arm scar residuals have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, DCs 7801-7805 (prior to and from October 23, 2008).

4.  The criteria for an award of TDIU have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2015).

5.  The claim of entitlement to an award of TDIU for the period from May 7, 2014 to July 31, 2014 and from November 30, 2015, is moot.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 4.14, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

Regarding the claim seeking entitlement to TDIU, the Board finds that VA has substantially satisfied the duties to notify and assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with adjudication of the claim given the favorable nature of the Board's decision.

The duty to notify for the claim for an increased rating for right hand and arm scar residuals was satisfied via a May 2007 letter which was issued prior to the decision on appeal.  

Regarding the claims seeking initial increased ratings for right arm ulnar nerve entrapment and a deep, nonlinear scar of the right arm, since the January 2008 and September 2015 rating decisions granted service connection for the disabilities and assigned disability ratings and effective dates for the awards, statutory notice served its purpose, and its application is no longer required.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006).

VA has also complied with its duty to assist.  38 U.S.C.A. § 5103A.  VA has obtained, to the extent possible, all relevant evidence identified by the Veteran and necessary for an equitable resolution of the issues on appeal.  

The AOJ also scheduled the Veteran for VA examinations in May 2007 and October 2012 to evaluate the severity of his right arm ulnar nerve entrapment and scar residuals of the right hand and arm.  The VA examiners completed all necessary testing, examined the Veteran, and provided pertinent information regarding the severity of the disabilities.  Therefore, the VA examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claims.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Legal Criteria and Analysis

A.  Increased Rating Claims

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id. § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

      1.  Right Arm Ulnar Nerve Entrapment

The Veteran's service-connected right arm ulnar nerve entrapment is evaluated under DC 8516.  The Veteran is right hand dominant; thus, it is considered his major extremity for rating purposes. 

DC 8516 provides for the rating for paralysis of the ulnar nerve.  Complete paralysis of the ulnar nerve of the major upper extremity, which is rated 60 percent disabling, contemplates a "griffin claw" deformity due to flexor contraction of the right and little fingers, very marked atrophy in the dorsal interspaces and the thenar and hypothenar eminences, loss of extension of the right and little fingers, an inability to spread (or reverse) the fingers, an inability to adduct the thumb, and weakness of the flexion of the wrist.  Disability ratings of 10 percent, 30 percent and 40 percent are assignable for incomplete paralysis of the ulnar nerve of the major upper extremity, which is mild, moderate, or severe in degree, respectively.

The record reflects the Veteran's disability has been characterized to include restriction of flexion of the third, fourth, and fifth digits; thus, the Board will also consider whether the Veteran would be entitled to a higher or separate rating under 38 C.F.R. § 4.71a, DCs 5216 through 5230, based on ankylosis or limitation of motion of single or multiple digits of the right hand.  The Board initially concludes that a separate rating under these criteria is not warranted; DC 8516 specifically contemplates limitation of motion of the digits of the hand in the criteria for a 60 percent rating (e.g., loss of extension of ring and little fingers), and the characterization of the disability reflects that limitation of motion of the digits has been taken into account in the assignment of a 30 percent rating for moderate incomplete paralysis.  Considering these symptoms under DCs 5216 through 5230 as a separate rating would be considered pyramiding.  38 C.F.R. § 4.14.  Therefore, the Board will only discuss whether the Veteran is entitled to a higher rating under the applicable DCs.

Favorable and unfavorable ankylosis of the fingers is evaluated under DCs 5216 through 5227 and many of the criteria under these DCs could afford the Veteran a higher evaluation.  However, the evidence clearly reflects that the Veteran does not have ankylosis of the fingers (see October 2012 VA examination report); therefore, he is not entitled to a higher rating under any of these DCs, and they will not be further discussed.

DC 5228 addresses limitation of motion of the thumb and provides a 10 percent rating where there is a gap of one to two inches between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  A 20 percent rating is provided where there is a gap of more than two inches between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.

DC 5229 addresses limitation of motion of the index or long finger and provides a 10 percent rating where there is a gap of one inch or more between the fingertip and proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees.

DC 5230 provides a noncompensable evaluation where there is any limitation of motion of the ring or little finger.

Note (5) provides that if there is limitation of motion of two or more digits, evaluate each digit separately and combine the evaluations.  38 C.F.R. § 4.71a.

On May 2007 VA examination, the Veteran reported having problems with flexion of the third, fourth, and fifth digits of the right hand and somewhat of the right index finger.  He reported getting intermittent complete numbness of the fourth and fifth digits, particularly after sleeping.  He complained of weakness and stiffness of the right hand.  

Physical examination revealed slightly decreased sensitivity on distribution of the right ulnar nerve along the forearm and the fourth (ring finger) and fifth (little finger) digits of the hand.  The Veteran was able to oppose his thumb 50 degrees.  He was able to oppose the thumb tip to the index and long fingertips and oppose the thumb pad to the index and long finger pads without difficulty.  There was a 2 inch gap between the tip of the right thumb and the tip of the little finger and a 2.75 inch gap between the tip of the thumb and the tip of the ring finger.  None of the fingers were able to touch the palmar flexor crease.  There was a 3 inch gap between the ring and little fingers and the palmar flexor crease and 1 inch gaps between the index and long fingers and the palmar flexor crease.  The Veteran's flexion strength was normal.  There was no restriction of movement in the right elbow.  The examiner found the Veteran had inflexibility of the extensor tendons of the third, fourth, and fifth digits of the right hand and provided a diagnosis of posttraumatic scarring of the right upper extremity with restriction of hand joint function, manifested by restricted flexion of the third, fourth, and fifth digits, and posttraumatic ulnar neuropathy.  She noted the Veteran had fatigability, weakness and lack of endurance of the right long, ring, and little fingers, but no incoordination.  Pain on use had a primary functional impact on these fingers.

A January 2009 VA treatment record reflects normal pulses in the right upper extremity.  A February 2009 VA treatment record reflects a normal sensory examination of the right upper extremity, with sensation symmetric to light touch, pin, temperature, and vibration.  There was normal proprioception, negative Romberg sign, and no extinction on double simultaneous stimulation.

In a June 2009 statement, the Veteran reported that he had been experiencing stiffness and numbness in his right hand for about a year.  

On October 2012 VA examination, the Veteran reported having numbness over the lateral aspect of the third, fourth, and fifth fingers.  He indicated he could not squeeze as hard and could not grip hard in general.  He reported experiencing increased pain if hammering or twisting.  He experienced a click in the right hand and had symptoms of moderate intermittent pain, moderate paresthesias/ dysesthesias, and moderate numbness.  

Physical examination revealed grip strength of 4/5.  All other muscle strength testing of the right upper extremity was normal and there was no muscle atrophy.  He had normal deep tendon reflexes of the biceps, triceps, and brachioradialis.  Sensation testing for light touch was decreased in the right hand and fingers, but was normal for the rest of the right upper extremity.  There were no trophic changes and Phalen's and Tinel's sign were both negative.  The examiner found limitation of motion in the right long, ring, and little fingers.  She noted there was a gap between the thumb pad and fingers from one to two inches, with no objective evidence of painful motion.  There was a one inch or more gap between the fingertips and the transverse crease of the palm when attempting to touch the palm with the fingertips with the long, ring, and little fingers, with no objective evidence of painful motion.  She found limitation of extension by no more than 30 degrees in the index and long finger, with no objective evidence of painful motion.  The Veteran was able to perform repetitive use testing for all digits, with no additional limitation of motion due to pain, weakness, fatigue, or lack of endurance.  The examiner noted the Veteran had functional loss with contributing factors of less movement than normal, weakened movement, incoordination, and impaired ability to execute skilled movements smoothly in the long, ring, and little fingers.  There was no ankylosis of any digit.  

The examiner concluded the Veteran had right ulnar nerve moderate incomplete paralysis that resulted in associated weakness and sensory changes of the last three fingers.  She found that he had decreased fine finger movements, grip strength, overall dexterity, range of motion, and sensation involving the last three digits of the right hand.  The examiner noted the Veteran had difficulty performing twisting movements.  She indicated that her findings were consistent with findings from prior examinations, particularly the Veteran's 2007 compensation and pension examination, and that his condition did not appear to have progressed.   

A February 2014 VA treatment record indicates the Veteran reported experiencing numbness and tingling in the right arm that only occurred when he slept on his right side.  He indicated that he woke up in the morning with numbness and tingling in his hands, depending on what side he slept, and that the sensation would subside within one to two minutes after waking up.  Physical examination revealed no gross motor defects.  The treating provider suggested the Veteran sleep on his back and noted that it was most likely a mechanical issue and that the Veteran's weight gain could be a contributing factor.

At the February 2016 hearing, the Veteran reported experiencing a lot of numbness in his right arm.  He reported that it kept him from sleeping because he was unable to lie on his right side and his whole arm seemed like it was not there.  He reported that if he laid a certain way, his arm would just go numb for no reason.

The Board finds, based on the evidence described above, that a rating in excess of 30 percent is not warranted.  The clinical evidence of record is against a finding that the Veteran has severe incomplete paralysis or complete paralysis of the ulnar nerve of the right arm.  He does not have a "griffin claw" deformity due to flexor contraction of the ring and little fingers, very marked atrophy in the dorsal interspaces and the thenar and hypothenar eminences, loss of extension of the ring and little fingers, an inability to spread (or reverse) the fingers, an inability to adduct the thumb, or a weakened flexion of the wrist.  As noted by the October 2012 VA examiner, there is no real indication of a worsening of severity during the appeal period; rather, his symptoms have remained the same, to include decreased grip strength, limited fine finger movements, limitation of motion of the fingers and thumb, moderate numbness, and decreased sensation to light touch in the hand and fingers.  These symptoms most nearly approximate moderate incomplete paralysis of the right hand, which corresponds with a 30 percent rating under DC 8516.  A rating higher than 30 percent under DC 8516 is not warranted, as at no time during the appeal period has the Veteran been shown to have severe incomplete paralysis or complete paralysis of the right arm ulnar nerve.

A preponderance of the evidence is also against a finding that the Veteran is entitled to a higher rating based on limitation of motion of the fingers.  As explained below, the evidence reflects that a combined rating based on limitation of motion of the fingers would be 30 percent; hence, it would not provide the Veteran with a more favorable rating than the evaluation assigned under DC 8516.  

Specifically, the Veteran is entitled to maximum noncompensable evaluations for limitation of motion of the ring and little fingers, as the October 2012 VA examiner specifically noted the Veteran had limitation of motion in these fingers.  38 C.F.R. § 4.71a, DC 5230.

Next, the Veteran is entitled to separate 10 percent evaluations for limitation of motion of the index and long fingers.  May 2007 and October 2012 VA examination reports reflect that there is a gap of one inch or more between the long finger and the proximal transverse crease of the palm, while the May 2007 VA examination report reflects a gap of one inch between the index finger and the flexor palmar crease.  Thus, each finger meets the criteria for 10 percent ratings under DC 5229, which is the maximum schedular rating under this DC.

Finally, the Veteran is entitled to a 10 percent rating for limitation of motion of the thumb as October 2012 VA examination findings reflect that there was a one to two inch gap between the thumb pad and fingertips.  38 C.F.R. § 4.71a, DC 5228.  The Board acknowledges that on May 2007 VA examination, the examiner noted that there was a 2.75 inch gap between the tip of the thumb and the ring finger and a 2 inch gap between the tip of the thumb and the tip of the little finger.  However, these measurements appear to be different than the measurements of the gap between the thumb pad and the fingers.  On May 2007 VA examination, the examiner separately noted that the Veteran could oppose the thumb tip to the index and middle fingertips and that he could oppose the thumb pad to the index and middle finger pads.  However, for the little finger and the ring finger, she only indicated that there were gaps between the tips, not the pads, of the fingers and thumb.  Therefore, it appears the examiner did not measure the gap between the thumb pads and little and ring fingers, but only measured the gap between the tips of these digits.  Additionally, even if the gap between the finger pads versus between the fingertips were the same, the criteria require that the gap be between the thumb pad and fingers.  On May 2007 VA examination, there was only a gap greater than two inches between the thumb and one finger, not multiple fingers.  Based on these factors, the Board finds that the Veteran is not entitled to a higher 20 percent rating under DC 5228 for limitation of motion of the thumb.  

The Board has also considered whether criteria regarding pain and functional loss would entitle the Veteran to a higher 20 percent rating under DC 5228.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Findings on May 2007 and October 2012 VA examinations did not reflect any pain or loss of function, including with repetitive use, on range of motion of the thumb; therefore, a higher 20 percent rating on this basis is not warranted.

In summary, it would not be more favorable to the Veteran to evaluate his right arm ulnar nerve entrapment based on limitation of motion of the fingers.  The evidence reflects evaluation under these criteria would entitle him to noncompensable separate ratings for the little and ring fingers, and separate 10 percent ratings for the middle finger, index finger, and the thumb.  These ratings combine to a 30 percent rating, which is equivalent to what the Veteran is receiving under DC 8516, and do not entitle him to a higher rating.    

The Board has also considered the Veteran's lay statements that his right arm ulnar nerve entrapment is worse than currently evaluated.  The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of the Veteran's right arm ulnar nerve entrapment has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.  

The Board also finds that the record does not reflect any distinct period of time during the appeal period when the criteria for the next higher rating were met for right arm ulnar nerve entrapment.  Fenderson v. West, 12 Vet. App. 119 (1999).

In summary, a preponderance of the evidence is against a finding that the Veteran is entitled to an initial rating in excess of 30 percent for right arm ulnar nerve entrapment; therefore, the claim must be denied.

	2.  Hand and Arm Scar Residuals

A July 1976 rating decision awarded service connection for multiple scars on the Veteran's hands and arms, rated noncompensable.  The Veteran filed his claim for an increased rating for hand and arm scar residuals in December 2006.  In a September 2015 rating decision, the AOJ awarded a separate 20 percent rating for a deep, nonlinear scar on the right arm under 38 C.F.R. § 4.118, DC 7801.  The remaining hand and arm scar residuals continue to be rated noncompensable under DC 7805.  

The rating criteria used to evaluate scars were revised effective October 23, 2008. However, the revised criteria apply only to claims filed on or after October 23, 2008 unless the Veteran requests that the AOJ review the claim under the 2008 revised criteria.  Although the Veteran has not requested such review, the record reflects the AOJ has adjudicated the claim under the revised rating criteria.  Therefore, to ensure there is no prejudice to the Veteran, the Board will consider the rating criteria effective both prior to and from October 23, 2008.

DC 7800 addresses scarring of the head, face, or neck and does not apply to the right hand and arm scar residuals.  DC 7802 provides a 10 percent evaluation for scars with an area of 144 square inches (929 square centimeters) or greater; there is no evidence or contention that the Veteran's scars meet these criteria.  Therefore, DCs 7800 and 7802 will not be further discussed.  

Prior to October 23, 2008, DC 7801 was characterized as scars, other than on the head, face, or neck, that are deep or that cause limited motion.  A 10 percent rating was warranted where the scar area or areas exceeded 6 square inches (39 square centimeters).  A 20 percent rating was warranted where the scar area or areas exceeded 12 square inches (77 square centimeters).  A 30 percent rating was warranted where the scar area or areas exceeded 72 square inches (465 square centimeters) and a 40 percent rating was warranted where the scar area or areas exceeded 144 square inches (929 square centimeters).  Note (1) indicated that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of the extremities or trunk, would be separately rated and combined in accordance with § 4.25.  Note (2) explained that a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7801.  

From October 23, 2008, the title of DC 7801 was revised to "[b]urn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear."  The rating criteria were revised to provide a 10 percent rating where the scar area or areas is at least 6 square inches (39 square centimeters) but less than 12 square inches (77 square centimeters).  A 20 percent rating is warranted where the scar area or areas is at least 12 square inches (77 square centimeters) but less than 72 square inches (465 square centimeters).  A 30 percent rating is warranted where the scar area or areas is at least 72 square inches (465 square centimeters) but less than 144 square inches (929 square centimeters.  A 40 percent rating is warranted where the scar area or areas is 144 square inches (929 square centimeters) or greater.  Former Note (2) was moved to Note (1).  As it relates to the extremities, Note (2) was revised to state that if multiple qualifying scars are present, or if a single qualifying scar affects more than one extremity, or a single qualifying scar affects one or more extremities, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity.  Combine the separate evaluations under § 4.25.  Qualifying scars are scars that are nonlinear, deep, and are not located on the head, face, or neck.

Prior to October 23, 2008, DC 7803 provided a 10 percent rating for superficial, unstable scars.  Note (1) indicated an unstable scar was one where, for any reason, there was frequent loss of covering of the skin over the scar.  Note (2) indicated a superficial scar was one not associated with underlying soft tissue damage.  DC 7803 was removed, effective October 23, 2008.

Prior to October 23, 2008, DC 7804 provided a 10 percent rating for a superficial scar that was painful on examination.   

From October 23, 2008, DC 7804 was revised to provide a 10 percent rating for one or two scars that are unstable or painful.  A 20 percent rating is warranted for three or four scars that are unstable or painful.  A 30 percent rating is warranted for five or more scars that are unstable or painful.  Note (1) explains that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, 10 percent should be added to the evaluation that is based on the total number of unstable or painful scars.  Note (3) states that scars evaluated under DCs 7800, 7801, 7802, or 7805 may also receive an evaluation under DC 7804, when applicable.

Prior to October 23, 2008, DC 7805 provided that scars, other, could be rated based on limitation of function of the affected part.  Similarly, from October 23, 2008, DC 7805 provides that any disabling effects not considered in a rating provided under DCs 7800-7804 can be considered under another appropriate DC.   

	i.  Deep, Nonlinear Right Arm Scar

On May 2007 VA examination, physical examination revealed a long 8 inch irregular curvilinear scar along the distal medial upper arm, medial aspect of the right elbow and the proximal medial R forearm.  This scar was hyperpigmented, adherent in areas, nontender, slightly depressed in certain areas, well nourished, and not ulcerated.  

On October 2012 VA examination, the examiner found that none of the scars located on the extremities were painful or unstable.  The examiner noted that there was a deep, nonlinear scar on the right upper extremity that was 10 by 0.5 centimeters and that the approximate area of the scar was 5 square centimeters.  The examiner indicated that there was no keloid formation, pain on palpation, instability or decreased range of motion at any of the scar locations.  An examination note dated three days after the October 2012 examination report with accompanying pictures of the scarring reflects an inner arm nonlinear scar that measures 20.5 by 4 centimeters. 

This evidence reflects the Veteran's deep, nonlinear scar of the right arm is most appropriately evaluated by the currently assigned rating of 20 percent under DC 7801.  Specifically, the October 2012 examination note reflects a measurement of the scar of 20.5 by 4 centimeters, which is equivalent to an area of 82 square centimeters.  This measurement meets the criteria for a 20 percent rating, both prior to and from October 23, 2008, as it is more than 77 square centimeters, but less than 465 square centimeters.  The Board notes that there is a discrepancy in the measurements provided on the October 2012 examination for the deep, nonlinear scar in that the examination report notes the area was 5 square centimeters and the subsequent examination note indicates it is 82 square centimeters.  Since the 82 square centimeter measurement is accompanied by pictures showing the measurement of the scarring, the Board places greater weight of probative value on that measurement.  None of the measurements of the scar during the appeal period reflect an area that is at least 465 square centimeters; hence, the Veteran is not entitled to a higher rating under DC 7801 either prior to or from October 23, 2008.

Additionally, May 2007 and October 2012 VA examination reports reflect the scar is not superficial, unstable, or painful.  The Veteran also has not alleged that the scar is painful.  Therefore, the Veteran is not entitled to any higher or separate ratings under DCs 7803 or 7804 either prior to or from October 23, 2008.

Regarding evaluation under DC 7805, as discussed above, the Veteran is already receiving a separate rating under DC 8516 ulnar nerve entrapment with restriction of flexion of the third, fourth, and fifth digits as a disabling effect of the scarring.  The record does not reflect the Veteran has any other limitation of function or disabling effects from the right arm scar that are not contemplated by this separate rating. 

	ii.  Right Hand and Arm Scar Residuals

On May 2007 VA examination, the examiner noted the Veteran had a three inch by one quarter inch hyperpigmented flat scar on the dorsum of the right hand.  The scar was nontender, nonadherent, nondepressed, and nondisfiguring.  It was well-nourished and not ulcerated.  There was a 4 inch scar on the proximal extensor forearm that measured one half inch wide at its maximum.  This scar was hyperpigmented, non-keloid, nontender, nonadherent, nondepressed, and nondisfiguring.  There was a mid-flexor arm scar that measured 3 by 5/8 inches, with a maximum width of 3/8 inches.  This scar was hyperpigmented, nontender, nonadherent, nondepressed, and nondisfiguring.  It was well nourished and not ulcerated.  There was a well-healed curvilinear scar on the lateral aspect of the first MCP joint of the right thumb measuring 1 and 1/4 inches.  This scar was slightly raised and keloided, nontender, nonadherent, nondepressed and nondisfiguring.  It was well nourished and not ulcerated.  

On October 2012 VA examination, the examiner noted that the Veteran did not have any painful or unstable scars on the right hand or arm.  The examiner found the Veteran had a linear scar on the dorsal right hand that measured 8 centimeters, and a linear scar on the right wrist that measured two centimeters.  The examiner noted that these scars did not have any keloid formation, pain on palpation, or instability.  They did not cause any decreased range of motion.  An examination note dated three days after the October 2012 examination report with accompanying pictures of the scarring reflects a right hand scar that measured 7 centimeters by 5 millimeters and a thumb scar that measured 3.5 centimeters by 2 millimeters. 

This evidence reflects that the Veteran's hand and arm scar residuals, other than the separately rated deep, nonlinear scar, are superficial scars.  Therefore, evaluation under DC 7801 is not appropriate.

The May 2007 and October 2012 VA examinations reflect these scars are not painful, tender, or unstable.  Although the May 2007 examiner indicated that a scar on the right thumb was slightly raised and keloided, it was noted to be nontender and there was no evidence of a frequent loss of covering of the skin over the scar; hence, it was not unstable or painful.  Therefore, the Veteran is not entitled to a higher 10 percent rating under DC 7803 effective prior to October 23, 2008, or DC 7804 effective prior to and from October 23, 2008.  

Regarding rating under DC 7805, the record does not reflect any limitation of function or disabling effects from the right hand and arm scar residuals.  As explained above, the evidence shows that the Veteran's deep, nonlinear scar causes right ulnar nerve entrapment, and the Veteran has been separately evaluated for these symptoms.  Hence, any other rating pursuant to DC 7805 is not warranted.

The Board also finds that the record does not reflect any distinct period of time during the appeal period when the criteria for the next higher rating were met for either the right arm deep, nonlinear scar or the other right hand and arm scar residuals.  Fenderson, 12 Vet. App. 119; Hart v. Mansfield, 21 Vet. App. 505 (2007).

In summary, a preponderance of the evidence is against a finding that the Veteran is entitled to a rating in excess of 20 percent for the deep, nonlinear right arm scar or a compensable rating for other right hand and arm scar residuals; therefore, the claims must be denied.

	3.  Extraschedular Evaluation

The Board has also considered whether referral for extraschedular ratings is appropriate.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  38 C.F.R. § 3.321(b).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  

As explained in detail above, the Veteran's right arm ulnar nerve entrapment has been manifested by symptoms of decreased grip strength, limitation of flexion causing difficulties with fine finger movements, and sensory impairment.  Scarring residuals of the Veteran's right arm and hands have been reflected by a deep, non-linear scar on the right elbow meeting certain area criteria, functional impairment reflected by the rating assigned for right arm ulnar nerve impairment, and scar residuals with no disabling effects.  The pertinent diagnostic codes appropriately contemplate symptoms of these disabilities.  Hence, the rating criteria reasonably describe the Veteran's disabilities.  In short, there is no indication in the record that the average industrial impairment from his right arm ulnar nerve entrapment or scarring residuals to the right arm and hand would be in excess of that contemplated by the ratings provided in the rating schedule.  The Veteran's disability picture is not shown to be exceptional or unusual.  

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Here, the Veteran has not argued that extraschedular consideration is warranted for his disabilities on a collective basis and the record does not reasonably raise such a theory.  See Yancy v. McDonald, 27 Vet. App. 484 (2016).  

Thus, referral for assignment of an extraschedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).  

B.  TDIU

The Veteran asserts that he is unable to obtain and retain employment because of his service-connected disabilities.

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341(a).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15. 

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

In Faust v. West, 13 Vet. App. 342 (2000), the United States Court of Appeals for Veterans Claims (Court) defined "substantially gainful employment" as an occupation that "provides annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the veteran actually works and without regard to the veteran's earned annual income. . . ."

The record reflects the Veteran is service connected for major depressive disorder; Achilles tendonitis of the left foot/ankle; Achilles tendonitis of the right foot/ankle; right arm ulnar nerve entrapment; right and left knee disabilities; right hand and arm scar residuals; lumbosacral degenerative disc disease and degenerative arthritis; radiculopathy of the right lower extremity; and status post adenotonsillectomy and cauterization of nasopharynx.  These disabilities have been provided with various ratings throughout the appeal period.  With consideration of the bilateral factor, all of the combined ratings throughout the appeal period meet the schedular criteria for TDIU.  Therefore, the Board finds that the schedular criteria for TDIU have been met.

What remains to be established is whether the Veteran's service-connected disabilities make him unable to secure or follow a substantially gainful occupation.  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

A May 2007 VA examination report reflects the Veteran reported that he had many jobs after he left the military, including janitorial jobs.  He indicated he was a County clerk for four years and had miscellaneous sedentary jobs.  His last job was as a sheet metal worker for the past month.  He had quit this job the day before his examination, because he could not stand on his feet any longer.  He reported being unable to stand for long periods of time because of the chronic pain and swelling in his feet.  He reported that his right arm disability affected his ability to do gripping work, which was problematic in his prior job as a sheet metal worker.

On May 2007 VA psychiatric examination, the Veteran reported that he had been treated for nerve problems as well as his knees and feet.  He also reported that his back was quite bad.  He indicated that he had last worked in March 2007 as a janitor and that he quit because he just could not stand on his feet because of the pain.  The examiner concluded that the Veteran's depression was severe and caused major impairment in his life.  The examiner noted that he could not say whether depression by itself caused him to be unable to work, but that it "appear[ed] that a combination of that plus the problems with [the Veteran's] feet and inability to stand on his feet for long periods of time do cause that to be the case."

An August 2007 State of California Department of Social Services Disability Determination Service Division Exertional Daily Activities Questionnaire reflects the Veteran reported that Achilles tendinitis prevented him from standing for long periods of time.  He indicated that his feet and knees swelled badly and that he sat around putting heat and ice on his knees for pain and swelling.  He reported that his physical situation depressed him and that he did very little walking.  He could stand for only short periods of time because of his feet.

On October 2012 VA examination, the examiner concluded that the Veteran's right arm ulnar nerve entrapment affected his ability to work because he had limited fine finger movements in terms of his grip and typing, as well as performing twisting motions.  She noted the Veteran could type for a limited time and often lost his grip and dropped objects.  She noted her findings were consistent with findings from prior examinations, particularly his 2007 compensation and pension examination and that his condition did not appear to have progressed.   

An August 2013 opinion from a VA physician that conducted an examination of the Veteran's ankles in October 2012 notes that the Veteran had difficulty walking due to bilateral Achilles tendonitis.  He used a boot and cane for his feet and would have difficulty going up ladders, stairs, and standing and walking for any long periods of time.  He could sit at a desk, and/or drive for a period of time, but would likely need to get up and stretch or take breaks due to his feet/ankle soreness and back.  He would have some difficulties carrying objects due to his cane in one hand.  He would have difficulties picking up items due to balance and his low back.  He could only perform short light home chores, nothing strenuous or physically exerting or high impact activities, due to his feet/ankles.  He could talk on the phone, watch TV, type and perform customer service.  He could sort, file, and perform desk work.

A January 2014 VA opinion regarding functional impairment of the Veteran's lumbar spine disability concludes that the disability would limit the Veteran's previous occupation of welding.

On June 2015 VA examination of the knees, the Veteran reported that he had to quit his last job at a gas station due to problems with prolonged standing.  The examiner concluded that his knee conditions would preclude him from working in a physical occupation and would also prevent sedentary work.  He reported currently being unemployed.  He had previously worked as a cashier at a gas station and prior to that employment, he was employed in a warehouse and as a forklift driver. 

On January 2016 VA psychiatric examination, the examiner concluded the Veteran's psychiatric disorder caused him occupational and social impairment with reduced reliability and productivity and impacted his ability to function in an occupational environment.

The record reflects the Veteran has had some employment during the appeal period.  Specifically, in November 2015 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, the Veteran reported that he worked full time from October 2014 to November 2015 at a forklift warehouse and made approximately $13,000 during that time.  This Form also indicates the Veteran was employed from January to April 2007 doing welding and made a maximum of $600 a month.

Regarding the Veteran's education, the record indicates he completed high school and had some college education.  He also completed training in janitorial skills in August 1998 and forklift services in December 2011.  See April 2014 VA Form 21-8940.

The ultimate question of whether a Veteran is capable of securing or following substantially gainful employment is an adjudicatory determination, not a medical one.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376 (2013).  Here, the May 2007 VA examination report reflects that the Veteran's bilateral ankle/foot disabilities cause him to be unable to stand for prolonged periods of time, thus, affecting his ability to work in physical employment.  

Additionally, the May 2007 VA examination report assessing the Veteran's right arm disability reflects that the disability causes problems with his grip strength and ability to complete fine finger movements.  Furthermore, the October 2012 VA examiner indicated that his right arm disability would cause him problems with typing, performing twisting motions, and being able to grip objects without dropping them.  She also reported that his right arm disability was the same as it had been on May 2007 VA examination and had not progressed in severity.  

Moreover, the record reflects the Veteran's bilateral knee and spine conditions further affect his employability.  In particular, the June 2015 VA examiner concluded the Veteran's knee conditions would preclude him from engaging in both physical and sedentary employment.

The Board acknowledges that the Veteran's November 2015 VA Form 21-8940 indicates he had a salary of approximately $13,000 in 2015.  This arguably could reflect more than marginal employment, since the salary is above the Department of Commerce's 2015 poverty threshold level of $12,331 for one person.  However, when considering all of the evidence during the appeal period, the Board concludes that the Veteran's employment has been no more than marginal as he has only had two or three jobs from December 2006 to the present, with one only lasting for three months in 2007.  38 C.F.R. § 4.16(a).

Affording the Veteran the benefit of the doubt, the Board finds that the evidence is at least in equipoise that the collective impact of the Veteran's service-connected disabilities renders him unable to secure or follow substantially gainful employment.  Therefore, entitlement to TDIU is warranted.

The Board notes that the Veteran has previously been assigned a 100 percent rating for the periods from May 7, 2014 to July 31, 2014 and from November 30, 2015.  Assignment of a total schedular rating does not automatically render a TDIU claim moot.  In Bradley v. Peake, 22 Vet. App. 280 (2008), the United States Court of Appeals for Veterans Claims (Court) found that a TDIU was warranted in addition to a schedular 100 percent evaluation where TDIU had been granted for a disability other than the disability for which a 100 percent rating was in effect.  Under those circumstances, there was no 'duplicate counting of disabilities.'  Bradley, 22 Vet. App. at 293.  However, in this case, the Board is awarding TDIU based on the collective impact of his service-connected disabilities.  Therefore, there would be duplicate counting of disabilities if TDIU were awarded during the periods where the Veteran has already been assigned a 100 percent schedular rating.  As such, there is no question of law or fact remaining regarding the issue of entitlement to a TDIU for the periods from May 7, 2014 to July 31, 2014 and from November 30, 2015, and the issue is rendered moot for those periods and must be dismissed.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 4.14, 4.16


ORDER

An initial rating in excess of 30 percent for ulnar nerve entrapment of the right arm is denied.

An initial rating in excess of 20 percent for a deep, nonlinear scar of the right arm is denied.

A compensable rating for right hand and arm scar residuals is denied.

Entitlement to TDIU is granted, subject to the regulations governing the award of monetary benefits.

The appeal of the issue of TDIU from May 7, 2014 to July 31, 2014 and from November 30, 2015, having been rendered moot, is dismissed.


REMAND

The Veteran's claim seeking increased ratings for Achilles tendonitis of the right and left feet/ankles requires further development.

On October 2012 VA examination of the ankles, the examiner checked a box indicating the Veteran did not have ankylosis; however, in describing imaging study results, the examiner checked a box indicating there was ankylosis of both ankles.  Given the conflicting evidence within the examination report, it is unclear whether the Veteran has ankylosis in either ankle.  The record also does not appear to contain copies of the X-rays that were taken or reviewed on examination.

Additionally, the examiner reported the Veteran had a left Achilles tendon tear with significant symptoms, including antalgic gait, the need for a boot with all walking, a significant decrease in range of motion in all directions with pain and obvious swelling.  The examiner noted the Veteran had been undergoing a long course of treatment for the tear for more than nine months and the examiner noted this reflected a progression of his disability.  Examination findings reflect symptoms of greater severity on the left than on the right.  However, VA treatment records prior to and subsequent to the VA examination indicate the Veteran was receiving treatment for a tear of the right Achilles tendon, not the left.  For example, September 2012 MRI results reveal a tear of the right Achilles tendon, while January 2013 VA treatment records note follow up for chronic Achilles tendonitis on the right with significant inflammation of the tendon clinically.  Therefore, it is unclear whether the findings made on October 2012 VA examination regarding the left ankle were actually meant to be for the right ankle.

Therefore, the Board concludes that remand for an updated examination to assess the severity of the Veteran's left and right Achilles tendonitis with traction spurs and plantar heel spurs is warranted.

The record also reflects the Veteran receives VA treatment for his ankle/foot conditions.  The most recent VA treatment records are from January 2016.  Therefore, any updated pertinent VA records should be obtained and associated with the claims file on remand.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's VA treatment records from January 2016 to the present, and obtain results of any X-rays taken of the left and right feet/ankles around the time of the October 2012 VA examination.  

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination(s) to determine the severity of his service-connected Achilles tendonitis of the right and left feet/ankles with traction spurs and plantar heel spurs.  Copies of all pertinent records should be forwarded to the examiner for review.  All indicated testing should be carried out and the results recited in the examination report.

The examiner is requested to delineate all symptomatology associated with, and the current severity of Achilles tendonitis of the right and left feet/ankles with traction spurs and plantar heel spurs.  The appropriate Disability Benefits Questionnaire(s) (DBQs) should be filled out for this purpose, if possible. 

3.  Then, if any benefits sought on appeal remain denied, provide the Veteran and his representative with a supplemental statement of the case and afford them reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. § 5109B (West 2014).


______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


